 

Exhibit 10.2

 

SETTLEMENT AND PATENT LICENSE AGREEMENT

 

This SETTLEMENT AND PATENT LICENSE AGREEMENT (“Agreement”) is entered into as of
the Effective Date (as that term is defined below) between GeoTag, Inc.
(“Plaintiff”) and Progressive Concepts Inc. (“Defendant”). Plaintiff and
Defendant are referred to in this Agreement collectively as the “Parties” and
individually as a “Party.”

 

WHEREAS, Plaintiff filed an action against Defendant in the United States
District Court for the Eastern District of Texas for infringement of one or more
claims of the Patent-in-Suit in Civil Action No. 2:12-cv-00529-MHS (the
“Litigation”);

 

WHEREAS, Defendant has denied liability in the Litigation, and recognizes that,
if the Patent in Suit were found to be valid and infringed by Defendant,
Defendant might be found liable for an amount substantially greater than the
amount of compensation it has agreed to pay herein; and

 

WHEREAS, the Parties desire to settle the Litigation without the expenditure of
further time and expense pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.          DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meaning:

 

1.1        “Affiliate” means, with respect to a Party, any Person (including any
individual, trust, corporation, partnership, joint venture, limited liability
company, association, unincorporated organization or other legal entity) that is
directly or indirectly controlling, controlled by or is under the common control
of such Party, whether through the ownership of securities, as a result of
contract or otherwise; provided, however, the term “Affiliate” does not include
any investment fund, hedge fund, venture capital firm or similar type of third
party investor controlled by, under common control with, or that controls
Defendant. For purposes of this Agreement, “control” of a legal entity shall
mean ownership, directly or indirectly, presently held or acquired in the
future, of at least (a) fifty percent (50%) or more of the outstanding voting
shares of such an entity, or (b) at least fifty percent (50%) or more of the of
the total combined voting power entitled to elect or appoint directors or
persons performing similar functions for such an entity, or, (c) in the case of
a non-corporate entity, equivalent interests of such entity giving the power to
direct or cause direction of the management and policies of such entity whether
by ownership of voting securities, by contract, or otherwise. Currently, the
Defendant’s Affiliates that Defendant is aware of are identified in Exhibit A.
In the event that a Person is not an Affiliate of Defendant as of the Effective
Date of this Agreement, but later becomes an Affiliate of Defendant through a
transaction or series of related transactions (each, a “Joining Affiliate”),
such Joining Affiliate shall be deemed to be an Affiliate of Defendant for the
purposes of this Agreement upon completion of such transaction or transactions,
but nothing herein shall limit or impair Plaintiff’s rights to prosecute or
maintain any Claim against any Joining Affiliate with respect to activities,
events or transactions occurring prior to the time when such Person became a
Joining Affiliate. To the extent that one of Defendant or Defendant’s Affiliates
form or reorganize organizations in the future that meet the control
requirements herein, they shall be deemed Defendant’s Affiliates. Furthermore,
in the event an Affiliate of Defendant covered by this Agreement ceases to be an
Affiliate of Defendant (each, a “Departing Affiliate”), any rights under this
Agreement shall continue to apply to such Departing Affiliate only with respect
to any activity conducted by the Departing Affiliate during the period of time
it was an Affiliate of Defendant.

 

1

 

 

1.2        “Claim” means any claim, counterclaim, third-party claim,
contribution claim, indemnity claim, demand, action, causes of action, and any
other claim of any kind and nature in law or equity, whether arising under
state, federal, international or other law, whether such claim is absolute or
contingent, direct or indirect, known or unknown.

 

1.3        “Effective Date” means the latest date upon which all Parties have
signed this Agreement or identical counterparts thereof.

 

1.4        “Exploit” means to, in whole or in part, directly or indirectly: own,
make, have made, design, develop, author, write, generate source code for, use,
sell, offer to sell, supply, purchase, license, lease, import, operate,
distribute, perform, provide, display, transmit, export, or otherwise practice,
or dispose of, and the exercise of all other activities that may give rise to
any cause of action, liability, or damage, including under Title 35 or 17 of the
United States code and foreign counterparts thereto (as the foregoing may be
amended or superseded from time to time).

 

1.5        “Infringement” includes direct and indirect infringement (including
inducement or contributory infringement) of any intellectual property right and
infringement under the doctrine of equivalents in any jurisdiction worldwide.

 

1.6        “Item” means any product, service, or activity including any:
apparatus, technology, website, invention, product, software, hardware, device,
component, system, code, know-how, service, instruction, material, method,
process, computer software product or service, further including any update,
upgrade, change, enhancement, hot fix, service pack, supplement, amendment, new
version, new release, modification to, or future version of such software
product or service, or other instrumentality or activity of any kind or nature.

 

1.7        “Licensed Patents” means (1) the Patent in Suit (United States Patent
No. 5,930,474); and (2) any and all reissue patents, reexamination certificates,
continuations, continuations-in-part, divisionals and/or foreign counterparts
already in existence or that come into existence in the future claiming priority
to the Patent in Suit. All patents and patent applications falling within this
definition of “Licensed Patents” which Plaintiff is aware of are listed on
Exhibit B. The failure to identify any patent or patent application in Exhibit B
does not exclude such patent or patent application from the “Licensed Patents”
if such patent or patent application meets any of the above definitions for
“Licensed Patents.”

 

2

 

 

1.8        “Licensed Activities and Products” means all past, present or future
systems, methods, processes, apparatuses, devices, products, software, or
services or any combination of one or more of the foregoing ever Exploited by or
on behalf of Defendant which fall within the scope of one or more claims of the
Licensed Patents. By way of example, “Licensed Activities and Products” shall
not include any Third Party Item, except to the extent such Third Party Item is
Exploited within or as any part or portion of a Licensed Activity or Product.

 

1.9        “Patent in Suit” means U.S. Patent No. 5,930,474;

 

1.10      “Patent Aggregator” means a Third Party which derives 50% or more of
its income or revenues from the sale or licensing of intellectual property,
including patent rights, which the Person does not use in the operation of its
business (including, by way of example, RPX Corporation).

 

1.11      “Person” means any individual or firm, association, organization,
joint venture, trust, partnership, corporation, company or other collective
organization or entity.

 

1.12      “Related Parties” means the representatives, agents, predecessors,
successors, assigns, owners, shareholders, directors, members, officers,
managers, employees, agents, experts, consultants, attorneys, insurers, and
servants of the named party granting or receiving the covenant not to sue or
release.

 

1.13      “Search Engine Company” means a Third Party which derives 10% or more
of its income or revenues from providing one or more of the following
activities: internet search, mobile search, software applications for internet
commerce, software applications for mobile commerce, internet advertising and/or
mobile advertising products or services.

 

1.11      “Third-Party” means any Person other than a Party to this Agreement or
an Affiliate of a Party to this Agreement.

 

2.          LICENSE AND COVENANTS

 

2.1        License. Subject to the payment by Defendant required by this
Agreement and Defendant’s substantial compliance with the other terms and
conditions of this Agreement, and except as expressly limited below, Plaintiff
hereby grants Defendant and Defendant’s Affiliates a worldwide, royalty-free,
non-exclusive (without the right to sublicense), non-transferable (except as
provided herein), fully paid-up, perpetual, irrevocable license under the
Licensed Patents to Exploit Licensed Activities and Products. The license
granted pursuant to this Section 2.1 expressly excludes the following Persons
and the activities, products and services of such Persons: (a) any Third Party
with respect to any Third Party Item, except to the extent such Third Party Item
is or was Exploited within or as any part or portion of a Licensed Activity or
Product of the Defendant and/or any of Defendant’s Affiliates; (b) any Person
other than Defendant or Defendant’s Affiliates as of the Effective Date of this
Agreement against whom Plaintiff has previously asserted a claim of infringement
of the Patent in Suit; (c) any Search Engine Company; and (d) any Patent
Aggregator.

 

3

 

 

2.2        Validity. Defendant, on behalf of itself and each Affiliate of
Defendant, covenant, represent and warrant that they shall not contest or assist
in the contest of the validity or enforceability of the Licensed Patents in any
forum, including Federal Courts, whether under 28 U.S.C. §§ 2201-2202 or not,
United States Patent and Trademark Office, and/or the International Trade
Commission; provided, however, that Defendant and each Affiliate of Defendant
shall have the right to challenge, or assist their affiliates in challenging,
the validity and enforceability of the Licensed Patents in defense to a suit or
assertion of a Claim relating to the Licensed Patents with respect to the
Licensed Activities and Products brought against Defendant or its Affiliates, if
such Claim is not dismissed or withdrawn within thirty (30) days of Defendant or
its Affiliates providing Plaintiff or its successor with notice of such
violation. Nothing in this Agreement shall be construed to prohibit Defendant or
any Affiliate of Defendant from complying with any lawful subpoena, order or
other law or regulation.

 

2.3        Plaintiff’s and Plaintiff’s Affiliates’ Covenant Not to Sue Defendant
and Others. Plaintiff, on behalf of itself, its Affiliates, its Related Parties,
owners and successors and assigns, covenants not to sue Defendant and
Defendant’s Affiliates and their Related Parties for infringement of any of the
Licensed Patents with respect to Licensed Activities and Products of the
Defendant and/or any of Defendant’s Affiliates. Plaintiff, on behalf of itself,
its Affiliates, its Related Parties, owners and successors and assigns, further
covenants not to sue Defendant’s and Defendants’ Affiliates customers,
distributors, manufacturers, subcontractors, resellers, franchisees, partners,
channel partners, vendors, suppliers, software providers, and web content
providers, and similarly-situated Third Parties acting on behalf of Defendant or
any of Defendant’s Affiliates for infringement of the Licensed Patents solely
with respect to Exploiting a Licensed Activity or Product of the Defendant
and/or any of Defendant’s Affiliates. The covenant set forth in this Section
2.3: (i) applies only to that period of time after the Effective Date; and (ii)
expressly excludes the following Persons and the activities, products and
services of such Persons: (a) any Third Party with respect to any Third Party
Item, except to the extent such Third Party Item is or was Exploited within or
as any part or portion of a Licensed Activity or Product of the Defendant and/or
any of Defendant’s Affiliates; (b) any Person other than Defendant or
Defendant’s Affiliates on the Effective Date of this Agreement against whom
Plaintiff has previously asserted a Claim of infringement of the Patent in Suit;
(c) any Search Engine Company; and (d) any Patent Aggregator. Plaintiff, on
behalf of itself and its owners and successors and assigns, further covenants to
expressly impose the obligations of this clause 2.3 on any purchaser, assignee
or exclusive licensee of the Licensed Patents or part of thereof.

 

4

 

 

2.4.       Defendant’s Covenant Not to Sue Plaintiff. Defendant covenants not to
sue Plaintiff for any Claims related to the Litigation or the Licensed Patents
(except for Claims based on or related to breach of representations or
obligations expressly included in this Agreement or otherwise expressly provided
for in this Agreement, including the rights to sue provided under the terms of
Section 2.2).

 

2.5        No Other Rights/No Exhaustion. No rights or covenants are granted
under any patents except as expressly provided herein, whether by implication,
estoppel or otherwise. All rights to the Licensed Patents not expressly granted
in this Agreement are reserved. There are no implied licenses granted to any
Third Parties as a result of this Agreement. No right to grant covenants,
rights, or sublicenses is granted under any of the rights set forth in this
Agreement.

 

2.6        No Duty to Enforce Patent Rights. Plaintiff does not agree to and has
not agreed to any obligation to institute any action or suit against any Third
Party for infringement of the Licensed Patents or to defend any action brought
by a Third Party that challenges or concerns the validity of any of the Licensed
Patents.

 

3.          RELEASES

 

3.1 Plaintiff and Plaintiff’s Affiliates Release of Defendant and Others.
Plaintiff and Plaintiff’s Affiliates release Defendant, Defendant’s Affiliates,
and their Related Parties from liability related to: (i) the conduct of the
Litigation; (ii) the conduct of settlement negotiations (except for
representations or obligations expressly included in this Agreement); and (iii)
claims of patent infringement under the Licensed Patents. Plaintiff further
releases Defendant’s and Defendant’s Affiliates’ customers, distributors,
manufacturers, subcontractors, resellers, franchisees, partners, channel
partners, vendors, suppliers, software providers, and web content providers, and
similarly-situated Third Parties acting on behalf of Defendant or any of
Defendant’s Affiliates for infringement of the Licensed Patents solely with
respect to Exploiting the Licensed Activities and Products of the Defendant
and/or any of Defendant’s Affiliates. The release set forth in this Section 3.1
(i) only relates to that period of time prior to the Effective Date; and (ii)
expressly excludes the following Persons and the activities, products and
services of such Persons: (a) any Third Party with respect to any Third Party
Item, except to the extent such Third Party Item is or was Exploited within or
as any part or portion of a Licensed Activity or Product of the Defendant and/or
any of Defendant’s Affiliates; (b) any Person other than Defendant or
Defendant’s Affiliates on the Effective Date of this Agreement against whom
Plaintiff has previously asserted a claim of infringement of the Patent in Suit;
(c) any Search Engine Company; and (d) any Patent Aggregator.

 

3.2        Defendant’s Release of Plaintiff and Others. Defendant releases
Plaintiff and its Affiliates, officers, directors, managers, members, employees,
agents, experts, consultants and attorneys from liability related to (i) the
Licensed Patents; (ii) the conduct of the Litigation; and (iii) the conduct of
settlement negotiations (except for representations or obligations expressly
included in this Agreement).

 

5

 

 

3.3        Unknown Claims. The releases in this Agreement include an express,
informed, knowing and voluntary waiver and relinquishment to the fullest extent
permitted by law. In this connection, the Parties acknowledge that they may have
sustained damages, losses, costs or expenses which are presently unknown and
unsuspected and that such damages, losses, costs or expenses as may have been
sustained may give rise to additional damages, losses, costs or expenses in the
future. The Parties hereto further acknowledge that they have negotiated this
Agreement taking into account presently unsuspected and unknown Claims,
counterclaims, causes of action, damages, losses, costs and expenses, and the
Parties hereto voluntarily and with full knowledge of its significance,
expressly waive and relinquish any and all rights they may have under any state
or federal statute, rule or common law principle, in law or equity, relating to
limitations on general releases. The Parties voluntarily and with full knowledge
of its significance, expressly waive and relinquish any and all rights they may
have under any state or federal statute, rule or common law principle, in law or
equity, relating to limitations on releases. Specifically, each Party hereby
expressly waives any rights it may have under California Civil Code Section 1542
(or any other similar law in any jurisdiction) providing that:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

4.          SETTLEMENT CONSIDERATION

 

4.1         Payment. In consideration of the rights, licenses and covenants
granted by Plaintiff and the dismissal by Plaintiff of the Litigation as to the
Defendant, Defendant agrees to pay to Plaintiff the sum of seventy-five thousand
Dollars ($75,000.00) (the “Settlement Payment”) by wire transfer to the account
specified by Plaintiff below no later than five (5) days after the Effective
Date of this Agreement.

 

Account Name:   MOUNT & STOELKER, PC, Attorney Trust Account Bank:   Bridge Bank
    55 Almaden Blvd     San Jose, CA 95113 Beneficiary Account No:   101114536
Bridge Bank Routing No:         121143260 SWIFT Code:   BBFXUS6S

 

4.2        Litigation Settlement. The Parties agree this is a litigation
settlement and no representation is made that the foregoing consideration
represents a reasonable royalty for the infringement alleged in the Litigation.

 

4.3        Taxes. All taxes shall be the financial responsibility of the Party
obligated to pay such taxes as determined by the applicable law and neither
Party is or shall be liable at any time for any of the other Party’s taxes
incurred in connection with or related to amounts paid under this Agreement.

 

6

 

 

5.          DISMISSAL OF LITIGATION

 

5.1        Dismissal. Within five (5) days of Plaintiff’s receipt of the
Settlement Payment, the Parties shall cause their respective counsel to execute
and file the stipulated motion in the form set forth in Exhibit C requesting
that the Court presiding over the Litigation to dismiss with prejudice all
claims and counterclaims between the Parties in the Litigation. The Parties
shall promptly proceed with any and all additional procedures needed to dismiss
with prejudice the claims and counterclaims between the Parties in the
Litigation and to minimize the expenses incurred by the Parties relating to the
Litigation.

 

5.2        Attorneys’ Fees and Costs. The Parties agree that they shall bear
their own costs and attorneys' fees relating to the Litigation and to the
negotiation of this Agreement.

 

6.          TERM AND TERMINATION OF LICENSE.

 

6.1           Term. The license granted under this Agreement is effective as of
the Effective Date and continues until the expiration of the last surviving
patent among the Licensed Patents, unless terminated earlier as provided below
or the Licensed Patents (United States only) are finally adjudicated as invalid
or unenforceable.

  

6.2        Termination.

 

(a)        Breach by Defendant or its Affiliates. If Defendant or any of
Defendant’s Affiliates or any valid assignee of this Agreement materially breach
this Agreement, and do not cure such breach within thirty (30) days after
written notice thereof from Plaintiff, the licenses, releases and covenants
granted by Plaintiff in this Agreement may be terminated upon written notice to
that effect from Plaintiff at any time after such thirty (30) day period so long
as the breach remains uncured.

 

(b)        Breach by Plaintiff or Plaintiff’s Affiliates. If Plaintiff or any of
Plaintiff’s Affiliates or any valid assignee of this Agreement materially breach
this Agreement, and do not cure such breach within thirty (30) days after
written notice thereof from any of Defendant or Defendant’s Affiliates, the
releases and covenants granted by Defendant in this Agreement may be terminated
upon written notice to that effect from Defendant or Defendant’s Affiliates at
any time after such thirty (30) day period so long as the breach remains
uncured.

 

6.3        Survival. In the event of termination pursuant to Section 6.2, the
license, releases, and covenants granted to the breaching Party hereunder shall
terminate as of the date that such termination takes effect and the
non-breaching Party shall retain its remedies for such breach. The provisions of
Sections 1, 2 (only as applicable to the non-breaching Party), 3 (only as
applicable to the non-breaching Party), and 4-9 will survive any termination of
this Agreement.

 

7

 

 

7.          ASSIGNMENT OF RIGHTS AND OBLIGATIONS.

 

7.1        Limitations on Assignment by Defendant.

 

(a)         Defendant may not assign (by contract, operation of law or
otherwise) its rights under this Agreement without the prior written consent of
Plaintiff, which shall not be unreasonably withheld, and any assignment of such
rights without such permission will be void. Notwithstanding the foregoing,
however, Defendant may assign its rights under this Agreement, in whole or in
part, without Plaintiff’s prior written consent, as follows: (a) in connection
with a transaction effected solely for the purposes of changing the form or
jurisdiction of organization of the Defendant or Defendant’s Affiliate or a
reorganization, restructuring, or transaction with Defendant and one or more of
their Affiliates where substantially all of the business of the Defendant and
one or more Affiliates that were, immediately prior to such transaction, subject
to this Agreement remain, immediately after such transaction, subject to this
Agreement); or (b) as part of a sale, transfer, or spin-off of a substantial
portion of its or its Affiliate’s business, provided that any assignment of the
covenant not to sue or other rights under this Agreement shall only extend to
the Licensed Activities and Products of the Defendant and/or one or more of its
Affiliates as of the date of the sale, transfer or spin-off and will not extend
to any other products, services or activities conducted by an assignee or any of
its affiliates, subsidiaries, related entities or related companies prior to, on
or after the effective date of the assignment except with respect to the same
type of Licensed Activities and Products that were conducted by the Defendant
and/or its Affiliates. All rights under this Agreement shall continue to apply
to a Departing Affiliate to the extent of the Departing Affiliate’s
pre-departure Licensed Activities and Products as an Affiliate of Defendant, but
shall not extend to any activities of any Third Party that acquires such
Departing Affiliate or any activities of any Third Party acquired by that
Departing Affiliate. For example, if a Search Engine Company acquired a
Defendant or one or more of Defendant’s Affiliates, the Search Engine Company
would not have any rights or benefits under this Agreement and none of the
products, services or activities of the Search Engine Company would be licensed
under this agreement, except with respect to the Licensed Activities and
Products of the Defendant and one or more of its Affiliates as of the date of
the acquisition. Subject to the foregoing, this Agreement shall be binding upon
and inure to the benefit of the Parties and their permitted successors and
assigns.

 

7.2        Assignment by Plaintiff Subject to License. Any assignment or
transfer of this Agreement or ownership or title to any Licensed Patents or the
grant of an exclusive license or other right to enforce any of the Licensed
Patents by Plaintiff shall be made expressly subject to the assignee’s prior
acceptance of all of the terms and conditions of this Agreement.

 

8

 

 

8.          MARKING.

 

8.1        Duty to Mark. With respect to the Patent in Suit, notwithstanding
that Defendant disputes infringement and/or reserves the right to dispute
infringement of the Licensed Patents, Defendant agrees, during the term of this
Agreement, to mark, where reasonably practicable, any products or services
within the definition of Licensed Activities and Products made, used, sold or
offered for sale within the United States, or imported into the United States,
to the extent the requirements of 35 U.S.C. § 287 are applicable. It shall be
considered sufficient for Defendant to place on Defendant’s United States
website a notice that certain activities provided via the website may be covered
by U.S. Patent 5,930,474. Such notice shall be provided until the earlier of (a)
the expiration of this patent, (b) a determination of invalidity of this patent,
or (c) upon Plaintiff agreeing in writing that compliance with this section is
excused. Nothing contained in this provision shall be deemed an admission that
that the requirements of 35 U.S.C. § 287 are applicable to such products.
Plaintiff represents that it has a good faith understanding that such marking is
not in violation of any of the patent laws, including 35 U.S.C. § 292. Defendant
shall not be in violation of this Agreement if, in good faith, it removes such
notice upon being provided notice that the marking provided for under this
Section is in violation of 35 U.S.C. § 292, or any other law. Plaintiff shall
fully and completely indemnify Defendant and Defendant’s Affiliates for any
liability whatsoever (including both liability and attorneys’ fees) in
connection with any claim of any kind that the patent marking in this section
violates any statute, rule, ordinance, case law or otherwise.

 

9.          GENERAL PROVISIONS.

 

9.1        Representations and Warranties.

 

(a) Plaintiff represents and warrants as of the Effective Date that: (i)
Plaintiff owns all right, title and interest in and to the Licensed Patents, and
has the right to grant releases, licenses and covenants with respect to the
Licensed Patents of the full scope set forth herein without payment of any
consideration to any Third Party; (ii) it has not assigned or otherwise
transferred to any other Person any rights to the Licensed Patents that would
prevent Plaintiff from entering into this Agreement; and (iii) the person
executing this Agreement on behalf of Plaintiff has the full right and authority
to enter into this Agreement on Plaintiff s behalf.

 

(b) Defendant acknowledges, accepts, represents and warrants that it, and the
Person executing on its behalf, have the power and authority to enter this
Agreement, and bind Defendant to each and every obligation hereof.

 

(c) Nothing contained in this Agreement shall be construed as:

 

(i) a warranty or representation by either Party that any Exploitation of
products or services by the other Party has infringed or will in the future
infringe of any claim of any patents;

 

(ii) an agreement by either Party to bring or prosecute actions or suits against
Third Parties for infringement, or conferring any right to the other Party to
bring or prosecute actions or suits against Third Parties for infringement;

 

9

 

 

(iii) conferring any right to the other Party to use in advertising, publicity,
or otherwise, any trademark, trade name or names of either Party, or any
contraction, abbreviation or simulation thereof without the prior written
consent of the other Party;

 

(iv) conferring by implication, estoppel or otherwise, upon either Party, any
right (including a license) under other patents except for the rights expressly
granted hereunder;

 

(v) an obligation to furnish any technical information or know-how;

 

(vi) either explicitly or implicitly granting to Microsoft Corporation or Google
Inc. a release, covenant not to sue or license under U.S. Patent 5,930,474 or
any foreign counterpart thereof; or

 

(vii) either explicitly or implicitly relieving Microsoft Corporation or Google
Inc. from any damages for infringement of US Patent 5,930,474 or any foreign
counterpart thereof.

 

(d) The Licensed Patents are licensed “as is,” without warranties of any kind,
and Plaintiff MAKES NO REPRESENTATIONS AND WARRANTIES OF ANY KIND, except as
otherwise expressly agreed herein.

 

9.2        Disclaimer of Reliance.

 

(a) The Parties, on behalf of themselves and their affiliates, officers,
directors, managers, members, shareholders, attorneys and agents (the
“Disclaiming Parties”), disclaim any representations, warranties, assurances,
conditions, definitions, understandings or any other statement, express,
implied, or arising by operation of law, whether oral or written, whether by
omission or commission, other than as specifically and expressly set forth
herein, between the Disclaiming Parties, on the one hand, and the Non-Reliance
Parties, as defined below, on the other hand, relating in any way to (a) the
Licensed Patents, including without limitation, the ownership of the Licensed
Patents; (b) the Plaintiff, including without limitation, the ownership of
Plaintiff; (c) the Disclaiming Parties, including without limitation, the
identity or ownership of the Disclaiming Parties, and the availability,
ownership, or value to the Non-Reliance Parties of any of their patents or other
property; (d) the availability, ownership, or value to the Non-Reliance Parties
of any patent or other property of Third Parties, and (e) the subject matter of
this Agreement (collectively the "Warranties").

 

10

 

 

(b) As a condition precedent to entering this Agreement, the Parties, on behalf
of themselves and their affiliates, officers, directors, managers, members,
shareholders, attorneys, and agents (the “Non-Reliance Parties”) acknowledge,
accept, warrant and represent that (i) other than specifically and expressly
made herein, no such Warranties were made, and that in any case, they have not
relied upon, will not claim that they have relied upon, and hereby disclaim
reliance upon any such Warranties; (ii) the Disclaiming Parties are disclaiming
such Warranties, other than specifically and expressly made herein; (iii) they
and their independent counsel are capable of, and indeed have made to their
satisfaction, an independent investigation of any and all matters between
Disclaiming Parties, on the one hand, and the Non-Reliance Parties, on the other
hand, including without limitation, the subject matter of the Warranties, prior
to the execution of this Agreement, and have solely relied upon such
investigation and the representations made herein in entering this Agreement;
(iv) this Agreement embodies the resolution of a contested dispute, and is
(absent a breach of this Agreement) intended to end such dispute; (v) Plaintiff
and Defendant are not fiduciaries and do not have a confidential relationship;
and (vi) the Parties have relied upon each and every term of this Section in
entering this Agreement.

 

(c) For the avoidance of doubt, this Section 9.2 shall not act to expand the
releases and covenants granted Defendant under Sections 2 and 3, including
without limitation, by including within such releases and covenants therein any
patent other than the Licensed Patents or any Person other than those expressly
provided for under Sections 2 and 3.

 

(d) Nothing in this Section 9.2 is intended to or shall have the effect of
limiting any rights or benefits expressly granted by a Party elsewhere in this
Agreement.

 

9.3        Confidentiality. Except as expressly provided elsewhere in this
Agreement, each Party will maintain the terms of this Agreement in confidence
and shall not publicize or disclose those terms in any manner whatsoever.
Notwithstanding the foregoing, this Agreement may be confidentially disclosed to
their Affiliates and otherwise as follows:

 

(a)        with the prior written consent of the other Party;

 

(b)        to any governmental body having jurisdiction and specifically
requiring such disclosure;

 

(c)        in response to a valid subpoena or as otherwise may be required by
law; provided however, that the Party producing a copy of this Agreement shall
exercise its best efforts to produce it subject to a protective order under an
“Outside Attorneys Eyes Only” or higher confidentiality designation;

 

(d)        for the purposes of disclosure in connection with the Securities and
Exchange Act of 1934, as amended, the Securities Act of 1933, as amended, and
any other reports filed with the Securities and Exchange Commission, or any
other filings, reports or disclosures that may be required under applicable laws
or regulations;

 

(e)        to a Party’s accountants, legal counsel, tax advisors and other
financial and legal advisors, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein;

 

(f)         to Defendant’s customers and their legal advisors solely to the
extent necessary to assure them that, to the extent provided in this Agreement,
their activities with respect to any of the Licensed Activities and Products
will not expose them to the threat of litigation or any costs and fees arising
therefrom; or

 

11

 

 

(g)        with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a proposed merger,
acquisition, financing or similar transaction.

 

9.4        Publicity. No Party will issue a press release or any other
announcement regarding this Agreement unless all Parties provide prior consent
in writing. The Parties shall direct their representatives not to make any
disclosures of the terms of this Agreement. Notwithstanding the foregoing and
Section 9.3, upon inquiry either Party may state that the Litigation has been
settled and dismissed subject to an agreement between the Parties and that the
Licensed Activities and Products are covered by a license under the Licensed
Patents.

 

9.5        Irreparable Harm Arising from Breach. The Parties agree that
violation of the provisions contained in Sections 2.2, 7 or 9.3 shall cause a
Party to suffer immediate and irreparable harm for which there is no adequate
remedy at law. Therefore, the Parties further agree that in the event of a
breach of those Sections, the non-breaching Party shall be entitled to
preliminary and permanent injunctive relief, in addition to all other remedies
available to it at law or equity.

 

9.6.       Governing Law. This Agreement and matters connected with the
performance thereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the United States of America and the
State of Texas, without reference to conflict of laws principles.

 

9.7.       Jurisdiction. Plaintiff and Defendant agree (a) that all disputes and
litigation regarding this Agreement, its construction and matters connected with
its performance be subject to the exclusive jurisdiction of the state and
federal courts in the Eastern District of Texas (the “Court”), and (b) to submit
any disputes, matters of interpretation, or enforcement actions arising with
respect to the subject matter of this Agreement exclusively to the Court. The
Parties hereby waive any challenge to the jurisdiction or venue of the Court
over these matters.

 

9.8.       Sophisticated Parties Represented by Counsel. The Parties each
acknowledge, accept, warrant and represent that (i) they are sophisticated
Parties represented at all relevant times during the negotiation and execution
of this Agreement by counsel of their choice, and that they have executed this
Agreement with the consent and on the advice of such independent legal counsel,
and (ii) they and their counsel have determined through independent
investigation and robust, arm's-length negotiation that the terms of this
Agreement shall exclusively embody and govern the subject matter of this
Agreement.

 

12

 

 

9.9.       Bankruptcy. Each Party irrevocably waives all arguments and defenses
arising under 11 U.S.C. 365(c)(I) or successor provisions to the effect that
applicable law excuses the Party, other than the debtor, from accepting
performance from or rendering performance to an entity other than the debtor or
debtor in possession as a basis for opposing assumption of the Agreements by the
other Party in a case under Chapter II of the Bankruptcy Code to the extent that
such consent is required under 11 U.S.C. § 365(c)(I) or any successor statute.
Any change of control resulting from any such bankruptcy proceeding shall remain
subject to Article VII above.

 

9.10      Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be sent by a reliable overnight courier service, return
receipt requested; by prepaid registered or certified mail, return receipt
requested; or by facsimile to the other Party at the address below or to such
other address for which such Party shall give notice hereunder. Such notice
shall be deemed to have been given one (1) day after the date of sending if by
overnight courier service, or five (5) days after the date of sending by
registered or certified mail, or upon confirmed receipt if delivered by
facsimile, except that notice of change of address shall be effective only upon
receipt.

 

To Plaintiff:

 

GeoTag, Inc.
Attn: John Veenstra, Chief Executive Officer
2591 Dallas Parkway, Suite 505

Frisco, TX 75034-8564

Facsimile: 469-652-7791

  

To Defendant:

 

Progressive Concepts, Inc.
Attn: Office of the President

5178 Airport Freeway

Fort Worth, Texas 76117

Facsimile: 817-654-6220

 

9.11.     Severability. If any provision of this Agreement is held to be illegal
or unenforceable, such provision shall be limited or eliminated to the minimum
extent necessary so that the remainder of this Agreement will continue in full
force and effect and be enforceable. The Parties agree to negotiate in good
faith to enforce a substitute provision for any invalid or unenforceable
provision that most nearly achieves the intent of such provision.

 

13

 

 

9.12.     Entire Agreement. The Parties acknowledge, accept, warrant and
represent that (i) this is an enforceable agreement; (ii) this Agreement
embodies the entire and only understanding of each of them with respect to the
subject matter of the Agreement, and merges, supersedes and cancels all previous
representations, warranties, assurances, conditions, definitions, understandings
or any other statement, express, implied, or arising by operation of law,
whether oral or written, whether by omission or commission between and among
them with respect to the subject matter of the Agreement; (iii) no oral
explanation or oral information by either Party hereto shall alter the meaning
or interpretation of this Agreement; (iv) the terms and conditions of this
Agreement may be altered, modified, changed or amended only by a written
agreement executed by duly authorized representatives of Plaintiff and
Defendant, (v) the language of this Agreement has been approved by counsel for
each of them, and shall be construed as a whole according to its fair meaning,
(vi) none of the them (nor their respective counsel) shall be deemed to be the
draftsman of this Agreement in any action which may hereafter arise with respect
to the Agreement, and (vii) resort shall not be made to any of the Warranties
with respect to any missing terms touching the subject matter of this Agreement
in anyway.

 

9.13.     Modification; Waiver. No modification or amendment to this Agreement,
nor any waiver of any rights, will be effective unless assented to in writing by
the Party to be charged, and the waiver of any breach or default will not
constitute a waiver of any other right hereunder or any subsequent breach or
default.

 

9.14.     Construction. Any rule of construction to the effect that ambiguities
are to be resolved against the drafting Party will not be applied in the
construction or interpretation of this Agreement. As used in this Agreement, the
words “include” and “including” and variations thereof, will not be deemed to be
terms of limitation, but rather will be deemed to be followed by the words
“without limitation.” The headings in this Agreement will not be referred to in
connection with the construction or interpretation of this Agreement.

 

9.15.     Counterparts. This Agreement may be executed in counterparts or
duplicate originals, both of which shall be regarded as one and the same
instrument, and which shall be the official and governing version in the
interpretation of this Agreement. This Agreement may be executed by facsimile
(including scanned and emailed) signatures and such signatures shall be deemed
to bind each Party as if they were original signatures.

 

9.16      Duty to Effectuate. The Parties agree to perform any lawful additional
acts, including the execution of additional agreements, as are reasonably
necessary to effectuate the purpose of this Agreement.

 

IN WITNESS WHEREOF, the Parties do hereby execute this Settlement and Patent
License Agreement by duly authorized officials as of the Effective Date.

 

14

 

 

GeoTag, Inc.         By: /s/ John Veenstra   Name: John Veenstra   Title: Chief
Executive Officer   Date:    January 28, 2013         Progressive Concepts, Inc.
        By: /s/ Thomas A. Hyde, Jr.   Name: Thomas A. Hyde, Jr.   Title: Chief
Executive Officer   Date: January 28, 2013  

 

15

 

 

EXHIBIT A: DEFENDANT’S AFFILIATES

 

Teletouch Communications, Inc.

 

16

 

 

EXHIBIT B: LIST OF LICENSED PATENTS

OF WHICH PLAINTIFF IS AWARE

 

United States Patent No. 5,930,474

 

U.S. Patent Application Nos. 11/653,194; 11/731,465; 11/827,400; 11/900,267; and
12/196,051.

 

17

 

 

EXHIBIT C: FORM OF DISMISSAL

 

STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

 

Plaintiff GeoTag Inc. and Defendant Progressive Concepts, Inc. pursuant to Fed.
R. Civ. P. 41(a)(2) and (c), hereby move for an order dismissing all claims and
counterclaims in this action asserted between them WITH PREJUDICE with each
Party to bear its own costs, expenses and attorneys’ fees.

 

ORDER

 

The Stipulated Motion for Dismissal with Prejudice of all claims and
counterclaims asserted between Plaintiff GeoTag Inc. and Defendant Progressive
Concepts, Inc., is GRANTED,

 

It is therefore ORDERED, ADJUDGED AND DECREED that all claims and counterclaims
asserted in this suit between Plaintiff GeoTag Inc. and Defendant Progressive
Concepts, Inc., are hereby DISMISSED WITH PREJUDICE.

 

It is further ORDERED that all costs, expenses and attorneys’ fees are to be
borne by the party that incurred them.

 

IT IS SO ORDERED.

 



18

